Exhibit 10.1

 

AMENDMENT
TO
REGIONAL JET SERVICES AGREEMENT

 

AMENDMENT TO REGIONAL JET SERVICES AGREEMENT (this “Amendment”) dated as of
December 15, 2003 by and among MAIR Holdings, Inc., a Minnesota corporation
(“MAIR”), Mesaba Aviation, Inc., a Minnesota corporation (“Mesaba”), and
Northwest Airlines, Inc., a Minnesota corporation (“Northwest”).

WITNESSETH:

WHEREAS, Mesaba, MAIR and Northwest have entered into the Regional Jet Services
Agreement dated as of the 25th day of October, 1996 (as amended to date, the
“Agreement”);

WHEREAS, Northwest has advised Mesaba and MAIR that it is considering serving
notice to terminate the Agreement pursuant to the early termination provisions
contained in Section 9.04 of the Agreement;

WHEREAS, Mesaba, MAIR and Northwest previously amended the Agreement to extend
the early termination notice period to December 15, 2003 and to remove five
Aircraft from service (the “Removed Aircraft”);

WHEREAS, Mesaba, MAIR and Northwest desire to further extend the early
termination notice period under the Agreement and to address the circumstances
under which the Removed Aircraft may be returned to service;

WHEREAS, Mesaba, MAIR and Northwest desire to amend the Agreement for the
reasons described above and in the manner set forth in this Amendment;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MAIR, Mesaba and Northwest do hereby agree as follows:

1.             Amendment of Section 9.04.  Section 9.04 of the Agreement is
amended to read in its entirety as follows:

“Section 9.04           Early Termination. Notwithstanding any other provision
of this Agreement, Northwest shall have the right to terminate this Agreement
and the Subleases as of June 30, 2004 if Northwest shall have given a
termination notice to Mesaba on or before February 29, 2004.  If Northwest
terminates the Agreement pursuant to this Section 9.04, Northwest and Mesaba
agree to negotiate a transition plan and responsibility for termination costs.”

2.             Return of Removed Aircraft to Service. If Northwest does not
exercise its right to terminate the Agreement pursuant to Section 9.04, the
Removed Aircraft shall be returned to Jet Service on a mutually agreed date but
not later than May 1, 2004, provided that the return date for any or all of the
Removed Aircraft may be extended upon mutual agreement of the parties as

 

--------------------------------------------------------------------------------


 

necessary to accommodate Mesaba’s capability to operate such Aircraft.  Mesaba
will continue to have no obligation to pay rent on the Removed Aircraft until
such Aircraft are returned to Jet Service.

3.             Miscellaneous.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Agreement.  This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be original, but all of which
shall together constitute one and the same instrument.  This Amendment and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the State of Minnesota.  From and after the date
hereof, all references in the Agreement to the Agreement shall be deemed to be
references to the Agreement as amended hereby.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

 

MAIR HOLDINGS, INC.

 

 

 

By:

 /s/ Paul F. Foley

 

 

 

Paul F. Foley

 

 

President and Chief Executive Officer

 

 

 

MESABA AVIATION, INC.

 

 

 

By:

 /s/ John G. Spanjers

 

 

 

John G. Spanjers

 

 

President and Chief Operating Officer

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

 /s/ J. Timothy Griffin

 

 

 

J. Timothy Griffin

 

 

Executive Vice President,

 

 

Marketing

 

2

--------------------------------------------------------------------------------